Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites nanopatterned features having a height of about 47 nm to about 195 nm, a predetermined top width of about 4 to about 400 nm, and a bottom width of about 77 to about 435 nm, but the present specification does not provide support for every combination of values recited within the claimed ranges. The closest support found is in Table 1 of the present specification, which recites three experimental examples. Although the examples support the three recited instances (i.e., A2 supports a height of 47 nm, top width of 60 nm, and bottom width of 77 nm, B2 supports a height of 105 
Claims 3, 6, and 17-19 are rejected due to dependence on unsupported claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2014/0209014 A1).
With regards to claim 1, Chang discloses a polycrystalline diamond thin film 30 grown via seed crystals 22 located within microgrooves (nanopatterned features, as they are disclosed as being nanoscale) on an upper surface of substrate 20, the material of Chang including silicon (i.e., a semiconductor), and the thin film of Chang being used in an electronic device (Figs. 1a-1f; para. [0004] and [0023]-[0026]). The polycrystalline diamond thin film 30 is depicted as conformally covering the microgrooves (Fig. 1f). With regards to the claimed top width and bottom width, Figures 3a and 3b of Chang disclose SEM images from which the top width and bottom width can be determined (Figs. 3a-
With regards to the claimed height of about 47 nm to about 195 nm, the Examiner notes that Figures 3a and 3b of Chang do not appear to depict the substrate in a manner such that height can be determined. However, Chang expressly instructs a person of ordinary skill to select a micro-groove dimension (includes a dimension such as height) of less than 100 nm (para. [0026]). Selection from this 
With regards to claim 6, although Chang depicts the seed diamond crystal and nanofeature sizes as the same, Chang does not expressly disclose a size of the seed diamond crystal and nanopatterned feature size of about 4 nm (Fig. 1e). However, Chang discloses a nanopatterned feature width of less than 100 nm (para. [0026]). Consequently, one of ordinary skill would have found it obvious to have selected a seed diamond crystal size of less than 100 nm, as Chang discloses the seed diamond crystal as the same size as the nanopatterned feature (Fig. 1e; para. [0026]). The range of 100 nm or less overlaps the claimed range of “about 4 nm.” Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.

Claims 3 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and in further view of Omori et al (US 5,391,422 A).
With regards to claim 3, Chang discloses a diamond structure as applied to claim 1 above (see above discussion). Chang does not appear to explicitly discuss the shape selected for the nanopatterned 
Omori discloses a diamond structure comprising a diamond film grown on a substrate having a plurality of patterned features thereof, the patterned features being rectangular in shape (Omori: Fig. 3; col. 1, lines 10-12). Omori discloses the configuration of its features as leading to improved adhesion between the diamond film and the substrate, thereby increasing the lifespan of an electronic device comprising a diamond film and substrate (Omori: Fig. 3; col. 1, lines 43-49; col. 2, lines 26-29). Chang and Omori are considered analogous art in that they are related to the same field of endeavor of thin film electronic devices comprising a diamond film grown on a substrate. One of ordinary skill in the art would have found it obvious to have selected the rectangular shape of Omori for the pillars of Chang, in order to provide improved adhesion, thereby increasing the lifespan of an electronic device made from the diamond structure of Chang (Omori: Fig. 3; col. 1, lines 43-49; col. 2, lines 26-29).
With regards to claims 17-19, Chang discloses a diamond structure as applied to claim 1 above (see above discussion). Chang does not appear to explicitly discuss the shape selected for the nanopatterned features, and therefore Chang is not considered to disclose the nanopatterned features as comprising a plurality of rectangular trenches.
Omori discloses a diamond structure comprising a diamond film grown on a substrate having a plurality of patterned features thereof, the patterned features being rectangular in shape (Omori: Fig. 3; col. 1, lines 10-12). Because the patterned features are rectangular, the channels they form are similarly rectangular (Omori: Fig. 3). Omori discloses the configuration of its features as leading to improved adhesion between the diamond film and the substrate, thereby increasing the lifespan of an electronic device comprising a diamond film and substrate (Omori: Fig. 3; col. 1, lines 43-49; col. 2, lines 26-29). One of ordinary skill in the art would have found it obvious to have selected the rectangular shape of Omori for the trenches of Chang, in order to provide improved adhesion, thereby increasing the lifespan 
With further regards to the dimensions recited by claims 17-19, Chang teaches that the micro-grooves may have dimensions which are of the submicron-scale or nano-scale (para. [0026]). Chang expressly instructs a person of ordinary skill to adjust the size of the microgrooves based on the users’ requirements (para. [0026]). More particularly, Chang teaches adjusting the size of the microgrooves such that agglomeration of the diamond seeds is prevented, depending on the characteristics of the diamond seeds (para. [0026]). Therefore, a person of ordinary skill in the art would have considered the dimensions of the microgrooves, including their top width, bottom width, and height, to have been optimizable, as each of these dimensions affects the agglomeration characteristics of the diamond seed particles. See MPEP 2144.05.

Response to Arguments
Applicant’s arguments, filed December 9th, 2020, with respect to the rejection under 35 U.S.C. 102 over Chang and under 35 U.S.C. 103 over Yonehara in view of Omori have been fully considered and are persuasive. Chang is not considered to anticipate the present claims, as Chang does not explicitly disclose the claimed height range with sufficient specificity. Yonehara and Omori do not instruct a person of ordinary skill on the selection of a nanofeature top width and bottom width.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Chang. In addition, Applicant’s amendments have prompted rejection under 35 U.S.C. 112(a) (new matter).
Applicant’s arguments which remain with respect to the Chang reference have been considered but they are not found persuasive.

Applicant argues that Chang does not teach how the size of the microgrooves may be adjusted to achieve a predetermined thermal conductivity or <110> orientation. These arguments are not found persuasive as Chang already discloses the structures implied by such language. That the orientation and conductivity are “predetermined” does not affect the structure of the claimed invention. The step of predetermining a given orientation or thermal conductivity is not structural.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783